Citation Nr: 0216495	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-20 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence exists sufficient to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.

(The Board will decide the issue of entitlement to service 
connection for the cause of the veteran's death on its merits 
in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to March 
1946.  He died December 4, 1957.  The appellant is the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Columbia, 
South Carolina.

A hearing was held before a hearing officer at the RO in June 
2000.  A hearing transcript is of record.

The Board is undertaking additional development on the issue 
of entitlement to service connection for the cause of the 
veteran's death pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the development has been completed, the 
Board will provide notice thereof as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving, and 
reviewing any response to, the notice, the Board will prepare 
a separate decision addressing these issues.

That decision also will address the other issue on appeal, 
eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code.  This 
issue is inextricably intertwined with the issue of 
entitlement to service connection for the cause of the 
veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are inextricably intertwined when a 
decision concerning one could have a significant impact on 
the other, thus rendering the adjudication of the latter 
prior to adjudication of the former meaningless and non-
final).  To avoid piecemeal adjudication, its consideration 
is deferred.  


FINDINGS OF FACT

1.  A December 1957 rating decision denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant did not appeal the 
December 1957 decision.

2.  Evidence that has been added to the record since the 
December 1957 rating decision is not cumulative or redundant, 
is relevant and probative, and is so significant that it must 
be considered in order fairly to decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The December 1957 rating decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received in support of the claim for service 
connection for the cause of the veteran's death is new and 
material and therefore sufficient to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations were not meant to confer any rights in addition 
to those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

In a letter sent to the appellant in June 2001, the RO 
reviewed the provisions of the VCAA.  Thus, adequate notice 
of the new law has been given.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

VA has a duty to provide the claimant with notice of what 
information and evidence are needed to substantiate the claim 
and to identify in that notice what portion of that 
information and evidence, if any, the claimant is responsible 
for obtaining and which portion, if any, VA will attempt to 
obtain on the claimant's behalf.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001); see also 38 U.S.C.A. § 5103A (f), 
(g); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that through the September 1999 statement of 
the case, the July 2000 and October 2001 supplemental 
statements of the case, and the June 2001 notice letter, VA 
has served to notify the veteran of the evidence needed to 
substantiate the claim and of what evidence the veteran was 
responsible for obtaining.  Furthermore, as the decision 
herein grants the applications and reopens the claims, any 
deficiency in the notification that VA has provided would not 
be prejudicial.

ii.  New and material evidence

A December 1957 rating decision denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant did not appeal the December 
1957 decision.  Therefore, it became final.  38 U.S.C.A. 
§ 7105.

In submitting, in February 1999, a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, the 
appellant again claimed entitlement to service connection for 
the cause of the veteran's death.

Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated is that 
which has been added to the record since the last prior final 
denial of the claim on any basis, in this case, since the 
April 1993 rating decision.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether it 
is material is considered.  Id. at 327; 38 C.F.R. § 3.156(a).  
Material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  (Although 38 C.F.R. § 3.156(a) 
has been amended, the amended version is effective only for 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  Thus, it 
does not apply to this appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When a proposition is 
medical in nature, such as one concerning medical nexus, 
etiology, or diagnosis, then medical, rather than lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999). 

The RO considered the current claim without deciding the 
question whether new and material evidence had been submitted 
in support thereof.  However, the Board must decide this 
question in order to determine whether it has jurisdiction to 
determine the merits of the underlying claim.  Simply put, 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues."  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

Since the December 1957 rating decision, new evidence in the 
form of medical opinions has been submitted.  Upon transfer 
of this case to the Board, there was of record a May 2000 
opinion by the deceased veteran's personal physician and a 
September 2001 by a VA physician.  Because they deal with 
questions concerning the cause of the veteran's death, these 
medical opinions are material to the claim.  

Therefore, new and material evidence has been submitted.  
Accordingly, the claim of entitlement to service connection 
for the cause of the veteran's death is reopened.  38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been submitted, the 
application to reopen claims for service connection for PTSD 
and a left knee condition is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

